DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing assembly” in claims 1-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Upon reviewing written specification of the current application, Examiner finds the processing assembly has a structure comprising one or more computer processors acting under stored program control as shown in Fig. 1 and described at page 14, paragraph [00156] of the originally filed specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.11,310,467 (hereinafter reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other.
Current Application
Reference Patent
1. An inspection system for a surface of a moving object, comprising: 
a plurality of lights, each light having a fixed position; 
a plurality of cameras, each camera having a fixed position; and 


a processing assembly configured to detect a location of the moving object, selectively activate the plurality of lights and the plurality of cameras, capture a plurality of images of a plurality of surface portions of the moving object using the plurality of cameras, and utilize the captured images to detect a presence of a defect upon the plurality of surface portions of the moving object.























2. The inspection system of Claim 1, further comprising a tracking camera which provides the location of the moving object to the processing assembly.

3. The inspection system of Claim 1, further comprising a laser sensor which provides the location of the moving object to the processing assembly.

4. The inspection system of Claim 1, wherein the processing assembly includes an image capture server, the image capture server configured to receive the plurality of images.

5. The inspection system of Claim 4, wherein the processing assembly includes an archival server in communication with the image capture server, the archival server configured to store the plurality of images.

6. The inspection system of Claim 5, further comprising an output monitor in communication with the archival server.

7. The inspection system of Claim 4, wherein the processing assembly includes an image processing server in communication with the image capture server, the image processing server configured to process the plurality of images to detect a presence of a defect upon the plurality of surface portions of the moving object.

8. The inspection system of Claim 1, wherein the processing assembly includes a tracking server configured to detect the location of the moving object, the tracking server including a trigger table effective to the plurality of lights and the plurality of cameras to provide a predetermined activation sequence of the plurality of lights and the plurality of cameras to capture the plurality of images of the plurality of surface portions of the moving object.

9. The inspection system of Claim 1, wherein the processing assembly is configured to detect the presence of the defect upon the plurality of surface portions of the moving object using a dark spot appearing within the captured images.

10. The inspection system of Claim 1, wherein the processing assembly is configured to detect the presence of the defect upon the plurality of surface portions of the moving object using a bright spot appearing within the captured images.
11. A method for detecting the presence of a defect upon a surface of a moving object, comprising: providing an inspection system including: a plurality of lights, each light having a fixed position; a plurality of cameras, each camera having a fixed position; and a processing assembly configured to detect a location of the moving object, selectively activate the plurality of lights and the plurality of cameras, capture a plurality of images of a plurality of surface portions of the moving object using the plurality of cameras, and utilize the captured images to detect a presence of a defect upon the plurality of surface portions of the moving object; acquiring the plurality of images of the plurality of surface portions of the moving object; and utilizing the captured images to detect the presence of the defect upon the plurality of surface portions of the moving object.










13. The method of Claim 11, wherein utilizing the captured images to detect the presence of the defect upon the plurality of surface portions of the moving object includes locating a bright spot appearing within the captured images.

12. The method of Claim 11, wherein utilizing the captured images to detect the presence of the defect upon the plurality of surface portions of the moving object includes locating a dark spot appearing within the captured images.

14. The method of Claim 11, wherein utilizing the captured images to detect the presence of the defect upon the plurality of surface portions of the moving object includes forming a cluster of spots appearing within the captured images, the spots selected from a group consisting of dark spots, bright spots, and combinations thereof.

15. The method of Claim 11, wherein: the processing assembly includes a tracking server configured to detect the location of the moving object, the tracking server including a trigger table effective to the plurality of lights and the plurality of cameras to provide a predetermined activation sequence of the plurality of lights and the plurality of cameras to capture the plurality of images of the plurality of surface portions of the moving object; and acquiring the plurality of images of the plurality of surface portions of the moving object includes using the trigger table to provide a predetermined activation sequence of the plurality of lights and the plurality of cameras to capture the plurality of images of the plurality of surface portions of the moving object.

16. A method for detecting and correcting the presence of a defect upon a surface of a moving object, comprising: providing an inspection system including: a plurality of lights, each light having a fixed position; a plurality of cameras, each camera having a fixed position; and a processing assembly configured to detect a location of the moving object, selectively activate the plurality of lights and the plurality of cameras, capture a plurality of images of a plurality of surface portions of the moving object using the plurality of cameras, and utilize the captured images to detect a presence of a defect upon the plurality of surface portions of the moving object; acquiring the plurality of images of the plurality of surface portions of the moving object; utilizing the captured images to detect the presence of the defect upon the plurality of surface portions of the moving object; communicating the presence of the defect to an automated defect correction assembly; and correcting the defect using the automated defect correction assembly. 











17. The method of Claim 16, wherein the automated defect correction assembly includes a robot.

18. The method of Claim 16, wherein utilizing the captured images to detect the presence of the defect upon the plurality of surface portions of the moving object includes forming a cluster of spots appearing within the captured images, the spots selected from a group consisting of dark spots, bright spots, and combinations thereof.

19. The method of Claim 16, wherein: the processing assembly includes a tracking server configured to detect the location of the moving object, the tracking server including a trigger table effective to the plurality of lights and the plurality of cameras to provide a predetermined activation sequence of the plurality of lights and the plurality of cameras to capture the plurality of images of the plurality of surface portions of the moving object; and acquiring the plurality of images of the plurality of surface portions of the moving object includes using the trigger table to provide a predetermined activation sequence of the plurality of lights and the plurality of cameras to capture the plurality of images of the plurality of surface portions of the moving object.

20. The method of Claim 19, further comprising: tracking a location of the moving object; and providing the location of the moving object to the processing assembly.

1. An object inspection system comprising: at least one light which has a fixed position; at least one camera which is in communication with the at least one light and which has a second fixed position; and a processing assembly which detects the location of the object, which selectively activates the light, which captures an image of at least a portion of the object from the at least one camera as the object is moving, and which utilizes the captured image to detect the presence of a defect upon the surface of the object, the processing assembly including an archival server, an image capture server, an image processing server, and a tracking server, wherein the archival server is effective to store the image of at least the portion of the object, the image capture server receives the image of at least the portion of the object and is in communication with the archival server, the image processing server is coupled to the image capture server and processes the received image of at least the portion of the object effective to identity the defect upon the surface of the object, and the tracking server detects the location of the object and which further includes a trigger table which is effective to the at least one light and the at least one camera to be respectively activated in order to allow the at least one camera to acquire the image, wherein the trigger table provides an activation sequence for the at least one light and the at least one camera associated to a unique shape or spatial geometry of the object.2. The object inspection system of claim 1 further comprising at least one tracking camera which provides the location of said object to said processing assembly.3. The object inspection system of claim 1 further comprising a laser sensor which provides the location of said object to said processing assembly.(see claim 1 of reference patent above).(see claim 1 of reference patent above).4. The object inspection system of claim 1 further comprising at least one output monitor which is coupled to said archival server.(see claim 1 of reference patent above).(see claim 1 of reference patent above).5. The object inspection system of claim 4 wherein said object defect is identified by the use of dark spots appearing within said image.
6. The object inspection system of claim 4 wherein said object defect is identified by the use of bright spots appearing within said image.
11. A method for detecting the presence of a defect upon the surface of an object comprising the steps of acquiring an image of at least a portion of the object as the object is moving; and using the acquired image to determine the presence of a defect upon the surface of the object using a processing assembly, wherein the processing assembly includes an archival server, an image capture server, an image processing server, and a tracking server, wherein the archival server stores the image of at least the portion of the object, the image capture server receives the image of at least the portion of the object and is in communication with the archival server, the image processing server is coupled to the image capture server and processes the received image of at least the portion of the object effective to identity the defect upon the surface of the object, and the tracking server detects the location of the object and which further includes a trigger table which is effective to at least one light and at least one camera to be respectively activated in order to allow the at least one camera to acquire the image, wherein the trigger table provides an activation sequence for the at least one light and the at least one camera associated to a unique shape or spatial geometry of the object.
12. The method of claim 11 wherein said step of using the acquired image to determine the presence of a defect upon the surface of said object comprises the step of locating bright spots within said image.13. The method of claim 12 wherein said step of using the acquired image to determine the presence of a defect upon the surface of said object further comprises the step of locating dark spots within said image.14. The method of claim 13 wherein said step of using the acquired image to determine the presence of a defect upon the surface of said object further comprises the step of forming clusters of bright spots and dark spots.(see claim 11 of reference patent above).
16. A method for detecting and correcting a defect upon the surface of an object comprising the steps of: acquiring at least one image of an object; using the acquired at least one image of said object to determine the location of a defect upon the surface of said object using a processing assembly, wherein the processing assembly includes an archival server, an image capture server, an image processing server, and a tracking server, wherein the archival server stores the image of at least the portion of the object, the image capture server receives the image of at least the portion of the object and is in communication with the archival server, the image processing server is coupled to the image capture server and processes the received image of at least the portion of the object effective to identity the defect upon the surface of the object, and the tracking server detects the location of the object and which further includes a trigger table which is effective to at least one light and at least one camera to be respectively activated in order to allow the at least one camera to acquire the image, wherein the trigger table provides an activation sequence for the at least one light and the at least one camera associated to a unique shape or spatial geometry of the object; communicating the presence of said identified defect to automated defect correction assembly; and correcting said defect by use of said automated defect correction assembly.17. The method of claim 16 wherein said correction assembly comprises a robot.18. The method of claim 16 wherein said step of using the acquired at least one image of said object to determine the location of said defect includes the steps of identifying a bright spot and a dark spot within said image; and forming a cluster of said identified bright spot and said identified dark spot.(see claim 16 of reference patent).20. The method of claim 19 further comprising the step of tracking the location of said object as said object moves. 
Claim 20 of reference patent does not recite providing the location of the moving object to the processing assembly.However, one skilled in the art would have been motivated this step into the method recited in claim 20 of reference patent to provide the tracking data to the processing assembly for processing.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bertin et al. (US 8,922,641 B2 – hereinafter Bertin).
Regarding claim 1, Bertin discloses an inspection system for a surface of a moving object, comprising: a plurality of lights, each light having a fixed position (Fig. 1; column 6, lines 10-18 – one or more light sources); at least one camera, the camera having a fixed position (Fig. 1; column 6, lines 10-18 – camera 104); and a processing assembly configured to detect a location of the moving object, selectively activate the plurality of lights  and the at least one camera, capture a plurality of images of a plurality of surface portions of the moving object using the at least one camera (column 5, lines 46-50; column 6, lines 10-18; column 8, line 66 – column 9, 10 – a trigger device that detects the location of the object to trigger the light to illuminate the object and the camera to capture images of the illuminated object), and utilize the captured images to detect a presence of a defect upon the plurality of surface portions of the moving object (column 10, lines 3-31 – analyzing the captured images to detect defects).
However, Bertin does not disclose a plurality of cameras being used.
Official Notice is taken that using a plurality of cameras to provide images of alternative views is well known in the art.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate using a plurality of cameras into the inspection system taught by Bertin so that each of the cameras has a fixed position in various positions suggested by Bertin (column 5, lines 38-42) to provide different views of the object and thus to achieve better analysis results.
Regarding claim 4, Bertin also discloses the processing assembly includes an image capture server, the image capture server configured to receive the plurality of images (column 8, lines 35-44; Fig. 4).
Regarding claim 5, Bertin also discloses the processing assembly includes an archival in communication with the image capture server, the archival server configured to store the plurality of images (column 8, lines 35-44).
Regarding claim 6, Bertin also discloses at least one output monitor which is coupled to said archival server (column 9, lines 44-50).
Regarding claim 7, Bertin also discloses the processing assembly includes an image processing server in communication with the image capture server, the image processing server configured to process the plurality of images to detect a presence of a defect upon the plurality of surface portions of the moving object defect (column 10, lines 3-31; column 8, lines 35-44; Fig. 4).
Regarding claim 8, Bertin in view of the Official Notice discussed in claim 1 above also discloses the processing assembly includes a tracking server configured to detect the location of the moving object, the tracking server including a trigger table effective to the plurality of lights and the plurality of cameras to provide a predetermined activation sequence of the plurality of lights and the plurality of cameras to capture the plurality of images of the plurality of surface portions of the moving object (column 6, lines 10-18; column 8, line 66 – column 9, 10 – a trigger device that detects the location of the object to trigger the lights to illuminate the object and the cameras to capture images of the illuminated object).
Regarding claim 11, Bertin discloses method for detecting the presence of a defect upon a surface of a moving object, comprising: providing an inspection system including: a plurality of lights, each light having a fixed position (Fig. 1; column 6, lines 10-18 – one or more light sources); at least one camera, the at least one camera having a fixed position (Fig. 1; column 6, lines 10-18 – camera 104); and a processing assembly configured to detect a location of the moving object, selectively activate the plurality of lights and the at least one camera, capture a plurality of images of a plurality of surface portions of the moving object using the at least one camera (column 5, lines 46-50; column 6, lines 10-18; column 8, line 66 – column 9, 10 – a trigger device that detects the location of the object to trigger the light to illuminate the object and the camera to capture images of the illuminated object), and utilize the captured images to detect a presence of a defect upon the plurality of surface portions of the moving object (column 10, lines 3-31 – analyzing the captured images to detect defects); acquiring the plurality of images of the plurality of surface portions of the moving object (Figs. 1, 4 – acquiring the images of the plurality of surface portions of the moving object from the camera); and utilizing the captured images to detect the presence of the defect upon the plurality of surface portions of the moving object (column 10, lines 3-31 – analyzing the captured images to detect defects).
However, Bertin does not disclose a plurality of cameras being used.
Official Notice is taken that using a plurality of cameras to provide images of alternative views is well known in the art.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate using a plurality of cameras into the method taught by Bertin so that each of the cameras has a fixed position in various positions suggested by Bertin (column 5, lines 38-42) to provide different views of the object and thus to achieve better analysis results.
Regarding claim 15, Bertin in view of the Official Notice discussed in claim 11 above (for plurality of cameras) also discloses the processing assembly includes a tracking server configured to detect the location of the moving object, the tracking server including a trigger table effective to the plurality of lights and the plurality of cameras to provide a predetermined activation sequence of the plurality of lights and the plurality of cameras to capture the plurality of images of the plurality of surface portions of the moving object (column 6, lines 10-18; column 8, line 66 – column 9, 10 – a trigger device that detects the location of the object to trigger the lights to illuminate the object and the cameras to capture images of the illuminated object); and acquiring the plurality of images of the plurality of surface portions of the moving object includes using the trigger table to provide a predetermined activation sequence of the plurality of lights and the plurality of cameras to capture the plurality of images of the plurality of surface portions of the moving object (column 6, lines 10-18; column 8, line 66 – column 9, 10 – a trigger device that detects the location of the object to trigger the lights to illuminate the object and the cameras to capture images of the illuminated object, the captured images are then acquired for processing).
Regarding claim 16, Bertin discloses a method for detecting and correcting the presence of a defect upon a surface of a moving object, comprising: providing an inspection system including: a plurality of lights, each light having a fixed position (Fig. 1; column 6, lines 10-18 – one or more light sources); at least one camera, the at least one camera having a fixed position (Fig. 1; column 6, lines 10-18 – camera 104); and a processing assembly configured to detect a location of the moving object, selectively activate the plurality of lights and the at least camera, capture a plurality of images of a plurality of surface portions of the moving object using the at least one camera (column 5, lines 46-50; column 6, lines 10-18; column 8, line 66 – column 9, 10 – a trigger device that detects the location of the object to trigger the light to illuminate the object and the camera to capture images of the illuminated object), and utilize the captured images to detect a presence of a defect upon the plurality of surface portions of the moving object (column 10, lines 3-31 – analyzing the captured images to detect defects); acquiring the plurality of images of the plurality of surface portions of the moving object (Figs. 1, 4 – acquiring the images of the plurality of surface portions of the moving object from the camera); utilizing the captured images to detect the presence of the defect upon the plurality of surface portions of the moving object (column 10, lines 3-31 – analyzing the captured images to detect defects); communicating the presence of the defect to an automated defect correction assembly (column 9, lines 21-28; column 10, line 55 – column 11, line 26 – communicating the presence of the defect so that corrective actions are automatically taken without user intervention); and correcting the defect using the automated defect correction assembly (column 9, lines 21-28; column 10, line 55 – column 11, line 26 – automatically taking corrective action without user intervention).
However, Bertin does not disclose a plurality of cameras being used.
Official Notice is taken that using a plurality of cameras to provide images of alternative views is well known in the art.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate using a plurality of cameras into the method taught by Bertin so that each of the cameras has a fixed position in various positions suggested by Bertin (column 5, lines 38-42) to provide different views of the object and thus to achieve better analysis results.
Regarding claim 17, Bertin also discloses said correction assembly comprises a robot (column 10, line 61 – column 11, line 4).
Claim 19 is rejected using the same reasoning as described in claim 15 above.
Regarding claim 20, Bertin also discloses tracking a location of the moving object (column 6, lines 10-18; column 8, line 66 – column 9, line 10); and providing the location of the moving object to the processing assembly (column 6, lines 10-18; column 8, line 66 – column 9, line 10 – providing the location of the moving object to the processing assembly so that lights and cameras are activated to capture images of the moving object).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Bertin as applied to claims 1, 4-8, 11, 15-17, and 19-20 above, and further in view of Shimbo et al. (US 2010/0182433 A1 – hereinafter Shimbo).
Regarding claim 2, see the teachings of Bertin as discussed in claim 1 above. Bertin also discloses at least a tracker which provides the location of said object to said processing assembly (column 6, lines 10-18; column 8, line 66 – column 9, 10 – a trigger device that detects the location of the object to trigger the light to illuminate the object and the camera to capture images of the illuminated object).
	However, Bertin does not disclose the tracker as at least one tracking camera.
	Shimbo discloses at least one tracking camera to track position of an object ([0003]).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Shimbo into the system taught by Bertin so that the object can be detected using a conventional method.
Regarding claim 3, see the teachings of Bertin as discussed in claim 1 above. Bertin also discloses a sensor which provides the location of said object to said processing assembly (column 6, lines 10-18; column 8, line 66 – column 9, 10 – a trigger device that detects the location of the object to trigger the light to illuminate the object and the camera to capture images of the illuminated object).
However, Bertin does not explicitly disclose the sensor as a laser sensor.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Shimbo into the system taught by Bertin so that the object can be detected within an inspection area using a conventional method.
Claims 9-10, 12-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bertin as applied to claims 1, 4-8, 11, 15-17, and 19-20 above, and further in view of Imanishi et al. (US 5,726,705 – hereinafter Imanishi).
Regarding claim 9, see the teachings of Bertin as discussed in claim 1 above. Bertin does not the processing assembly is configured to detect the presence of the defect upon the plurality of surface portions of the moving object using a dark spot appearing within the captured images.
Imanishi discloses a processing assembly is configured to detect presence of a defect upon a plurality of surface portions of an object using a marked spot appearing within captured images (column 8, lines 22-58).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Imanishi into the system taught by Bertin to aid in recognizing the positions of the defects so that appropriate corrections can be made.
Imanishi does not disclose the marked spots as dark spots. However, one skilled in the art before the effective filing date of the claimed invention would have been motivated to use dark spots for images that are of bright color into the system in the proposed combination to make the spots distinguishable from other non-defective areas.
Regarding claim 10, see the teachings of Bertin as discussed in claim 1 above. Bertin does not disclose the processing assembly is configured to detect the presence of the defect upon the plurality of surface portions of the moving object using a bright spot appearing within the captured images.
Imanishi discloses a processing assembly is configured to detect presence of a defect upon a plurality of surface portions of an object using a bright spot appearing within captured images (column 8, lines 22-58).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Imanishi into the system taught by Bertin to aid in recognizing the positions of the defects so that appropriate corrections can be made.
Claim 12 is rejected for the same reason as discussed in claim 9 above.
Claim 13 is rejected for the same reason as discussed in claim 10 above.
Regarding claim 14, see the teachings of Bertin as discussed in claim 11 above. Bertin does not disclose utilizing the captured images to detect the presence of the defect upon the plurality of surface portions of the moving object includes forming a cluster of spots appearing within the captured images, the spots selected from a group consisting of dark spots, bright spots, and combinations thereof.
Imanishi also discloses a captured images to detect presence of a defect upon a plurality of surface portions of an object includes forming a cluster of spots appearing within the captured images, the spots selected from a group consisting of dark spots, bright spots, and combinations thereof (column 8, lines 22-58).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Imanishi into the method taught by Bertin to aid in recognizing the positions of the defects so that appropriate corrections can be made.
Claim 18 is rejected using the same reasoning as described in claim 14 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUNG Q DANG/Primary Examiner, Art Unit 2484